DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 was considered by the examiner.
Drawings
The drawings filed on 8/20/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (JP2005-352193A; Tanaka) in view of AOKI et al. (US 2016/0098009 A1; Aoki). 
Regarding claim 1, TANAKA teaches a fixing device (figure 3) comprising: a rotatable fixing belt of an endless shape configured to fix an unfixed image on a  recording medium conveyed to a fixing nip; a [the] fixing nip between the opposing rotator 123; a heat source 122a configured to heat the fixing [belt]; a housing accommodating the fixing [belt], the opposing rotator 123, and the heat source 122a, the housing 32 having an inlet opening (opening in housing 32) configured to receive the recording medium; an inlet guide (physical paper path) disposed at the inlet opening and configured to guide the recording medium to the fixing nip; an airflow generator 13 configured to generate an airflow in the housing 32; and an airflow guide 321a configured to guide the airflow toward the inlet opening to generate a flow of air in the inlet opening in a direction different from a conveyance direction in which the recording medium is conveyed to the inlet opening (figure 3 and associated text).
Regarding claim 2, the flow of air generated in the inlet opening 321a is in a direction opposite to the conveyance direction (the air (arrow) is flowing in a direction opposed to the conveyance direction of the roller as shown in figure 3).
Regarding claim 3, the airflow guide 313 is configured to guide the airflow generated by the airflow generator toward the inlet opening 321a without contacting the airflow with the fixing belt (shown in figure 3). 
Regarding claim 4, the fixing device further comprising a temperature
detector 124 having a detecting face configured to detect a temperature of the fixing belt 122, wherein the airflow generator 13 is configured to generate an airflow flowing forward of the detecting face from behind the temperature detector (shown in figure 3).
Regarding claim 5, the airflow guide is connected to the airflow generator 313, and wherein the airflow guide has a vent directed behind the temperature detector 124 (figure 3).
Regarding claim 8, an image forming apparatus comprising the fixing device 32 as discussed above.
Tanaka does not teach a fixing belt of an endless shape configured to fix an unfixed image on a recording medium conveyed to a fixing nip; a nip formation pad disposed inside a loop of the fixing belt; a support supporting the nip formation pad.
Aoki teaches a fixing belt 105 of an endless shape configured to fix an unfixed image on a recording medium conveyed to a fixing nip; a nip formation pad 101a disposed inside a loop of the fixing belt 105; and a support supporting the nip formation pad (figure 1B, [0036]).
Regarding claim 6, the fixing device further comprising: an intake device configured to suck air in the inlet opening; and a plurality of vents disposed along a longitudinal direction of the inlet guide on a surface of the inlet guide configured to face the recording medium conveyed to the inlet opening, wherein the intake device is configured to suck the air in the inlet opening via the plurality of vents (the examiner takes official notice that it is known in the art to have an intake device with a plurality of vents, as shown in IWAYA cited below, in a fixing device). 
Regarding claim 7, the intake device is disposed away from the fixing belt (also taught by IWAYA, figure 3).
Tanaka and Aoki are concerned with fixing device.  Tanaka teaches a fixing device have an airflow generator and Aoki teaches a fixing device with a cooling vent.
The rationale for combining the teachings of Tanaka and Aoki is to improve similar fixing devices (methods, or products) in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Aoki with the teaching of Tanaka to reduce dust within the image forming device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  IWAYA (2019/0258196A1) teaches a vent intake device with two vents for airflow. SAITOH (2022/0091546A1) teaches pertinent prior art fixing devices having fans.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG